Exhibit 10.6

FLOTEK INDUSTRIES, INC. 2007

LONG-TERM INCENTIVE PLAN

 

1. PURPOSE.

This Plan is intended to provide employees, directors, consultants and other
individuals (individually, a “Participant” and, collectively, the
“Participants”) rendering services to or on behalf of Flotek Industries, Inc.
(the “Corporation”) and/or one or more of its subsidiaries (individually, a
“Subsidiary” and, collectively, the “Subsidiaries”) an opportunity to acquire an
equity interest in the Corporation. The Corporation intends to use the Plan to
link the long-term interests of stockholders of the Corporation and Plan
Participants, attract and retain Participants’ services, motivate Participants
to increase the Corporation’s value, and create flexibility in compensating
Participants.

The Plan allows the Corporation to reward Participants with (i) incentive stock
options and/or non-qualified stock options to purchase shares of common stock of
the Corporation, (ii) stock appreciation rights with respect to shares of common
stock of the Corporation, (iii) shares of common stock of the Corporation,
(iv) performance share awards which are designated as a specified number of
shares of common stock of the Corporation and earned based on performance, and
(v) performance unit awards which are designated as having a certain value per
unit and earned based on performance (individually an “Award” and collectively
the “Awards”).

The Corporation has reserved the number of shares of common stock of the
Corporation specified in Section 6(a) for purposes of the Plan.

 

2. DEFINITIONS.

(a) “Award” shall mean any award granted under the Plan.

(b) “Award Agreement” shall mean, with respect to each Award, the signed written
agreement between the Corporation and the Participant receiving the Award
setting forth the terms and conditions of the Award. The general terms and
conditions described in this Plan with respect to such type of Award shall be
incorporated by reference into the Award Agreement and shall apply to such
Award, except to the extent specifically provided otherwise in the Award
Agreement. In the event of a conflict between the terms of the Plan and an Award
Agreement, the terms of the Plan shall govern.

(c) “Board” shall mean the Board of Directors of the Corporation.

(d) “Change-in-Control” of the Corporation shall mean the first to occur of the
following events occurring on or following the Effective Date of the Plan:

(i) Any Person (other than those Persons in control of the Corporation on the
Effective Date of the Plan, a trustee or other fiduciary holding securities
under an



--------------------------------------------------------------------------------

employee benefit plan of the Corporation, or a corporation owned directly or
indirectly by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation) becomes the
beneficial owner, directly or indirectly, of securities of the Corporation
representing fifty percent (50%) or more of the combined voting power of the
Corporation’s then outstanding securities; or

(ii) During any period of one (1) year (not including any period prior to the
Effective Date of the Plan), individuals who at the beginning of such period
constitute the Board (and any new Director whose election by the Corporation’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
Directors then still in office who either were Directors at the beginning of the
period or whose election or nomination for election was so approved) cease for
any reason to constitute a majority thereof;

(iii) (A) The sale or disposition of all or substantially all the Corporation’s
assets, or (B) a merger, consolidation, or reorganization of the Corporation
with or involving any other entity, other than a merger, consolidation, or
reorganization that would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the combined voting power of
the securities of the Corporation (or such surviving entity) outstanding
immediately after such merger, consolidation, or reorganization.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) “Committee” shall mean the Compensation Committee or any special committee
appointed by the Board in accordance with Section 4 to administer the Plan,
unless the Board, itself, administers the Plan.

(g) “Common Stock” shall mean the voting common stock of the Corporation, as
constituted on the Effective Date of the Plan, or any shares or securities into
which the Common Stock may be changed, reclassified, subdivided, consolidated or
converted thereafter.

(h) “Compensation Committee” shall mean the compensation committee of the Board.

(i) “Consultant” shall mean any individual who is not an Employee or Director
and who has or will render services to or on behalf of the Corporation or a
Subsidiary.

(j) “Corporation” or “Company” shall mean Flotek Industries, Inc., a corporation
organized under the laws of Delaware, and any successor or continuing
corporation resulting from the amalgamation of the Corporation and any other
corporation or resulting from any other form of corporate reorganization of the
Corporation.

(k) “Director” shall mean a member of the Board.

(l) “Effective Date” shall mean March 30, 2007.

 

2



--------------------------------------------------------------------------------

(m) “Employee” shall mean any individual, including an officer, who is a common
law employee of the Corporation or a Subsidiary.

(n) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(o) “Exercise Price” shall mean:

(i) With respect to an Option, the price per Share at which the Option may be
exercised, as determined by the Committee and as specified in the Participant’s
Award Agreement; or

(ii) With respect to a Stock Appreciation Right, the price per Share which is
the base price for determining the future value of the Stock Appreciation Right,
as determined by the Committee and as specified in the Participant’s Award
Agreement.

(p) “Fair Market Value” shall mean the value of one Share determined as of any
specified date, and such value shall be equal to the per share “closing” price
of the Common Stock (on the principal exchange or the over the counter market on
which Shares are traded) on the business day immediately preceding the date as
of which such determination is to be made.

(q) “For Cause” shall mean the termination of a Participant’s status as an
Employee or a Consultant (as applicable) for any of the following reasons, as
determined by the Committee:

(i) A Participant who is an Employee and who willfully fails to substantially
perform the Participant’s duties (other than any such failure resulting from the
Participant’s Total and Permanent Disability) after a written demand for
substantial performance has been delivered by the Corporation to the Participant
that specifically identifies the manner in which the Corporation believes that
the Participant has not substantially performed the Participant’s duties, and
the Participant fails to remedy such failure within ten (10) calendar days after
receiving such notice;

(ii) A Participant who is a Consultant and who commits a material breach of any
consulting, confidentiality or similar agreement with the Corporation or a
Subsidiary, as determined under such agreement;

(iii) A Participant who is an Employee or a Consultant and who is convicted (by
trial, plea of guilty or plea of nolo contendere) for committing an act of
fraud, embezzlement, theft, or other act constituting a felony; or

(iv) A Participant who is an Employee or a Consultant and who willfully engages
in gross misconduct or willfully violates a Corporation or a Subsidiary policy
which is materially and demonstrably injurious to the Corporation and/or a
Subsidiary after a written demand to cease such misconduct or violation has been
delivered by the Company to the Participant that specifically identifies the
manner in which the Company believes that the Participant has violated this
Paragraph (iv), and the Participant fails to

 

3



--------------------------------------------------------------------------------

cease such misconduct or violation and remedy any injury suffered by the
Corporation or the Subsidiary as a result thereof within thirty (30) calendar
days after receiving such notice. However, no act or failure to act, on the
Participant’s part shall be considered “willful” unless done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
the Participant’s action or omission was in the best interest of the Corporation
or the Subsidiary; or

(v) A Participant who is an Employee and who commits a material breach of any
noncompetition, confidentiality or similar agreement with the Corporation or a
Subsidiary, as determined under such agreement.

(r) “Incentive Stock Option” shall mean an Option of the type which is described
in Section 422(b) of the Code.

(s) “Non-Employee Director” shall mean a member of the Board who is not an
Employee.

(t) “Non-qualified Stock Option” shall mean an Option which is not of the type
described in Section 422(b) of the Code.

(u) “Option” shall mean any Option which is granted pursuant to the Plan to
purchase one or more Shares of Common Stock, whether granted as an Incentive
Stock Option or as a Non-qualified Stock Option.

(v) “Participant” shall mean any individual to whom an Award has been granted
under the Plan, and such term shall include, where appropriate, the duly
appointed conservator or other legal representative of a mentally incompetent
Participant and the allowable transferee of a deceased Participant, as provided
in the Plan.

(w) “Performance Share” shall mean an Award designated as a specified number of
Shares which may, in whole or in part, be earned by and paid to a Participant at
the end of a performance period based on performance during that period in
achieving the performance objectives specified in the Participant’s Award
Agreement. A Performance Share may be settled in cash or Shares, as provided in
the Participant’s Award Agreement.

(x) “Performance Unit” shall mean an Award designated as a specified dollar
value which may, in whole or in part, be earned by and paid to the Participant
at the end of a performance period based on performance during that period in
achieving the performance objectives specified in the Participant’s Award
Agreement. A Performance Unit may be settled in cash or Shares, as provided in
the Participant’s Award Agreement.

(y) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Section 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d).

 

4



--------------------------------------------------------------------------------

(z) “Plan” shall mean this Flotek Industries, Inc. 2007 Long-Term Incentive
Plan, as amended.

(aa) “Pyramiding” shall mean a Participant’s payment, in whole or in part, of
the Exercise Price of an Option made by exchanging a Share(s) that the
Participant had acquired pursuant to the exercise of another option during the
preceding six (6) months (under this Plan or any other plan or program of the
Corporation or a Subsidiary) or had otherwise acquired from the Corporation or a
Subsidiary during the preceding six (6) months without paying full consideration
for such Share(s).

(bb) “Reload” shall mean the grant of new Options to a Participant who pays all
or a portion of the Exercise Price of an Option with previously acquired Shares,
with the number of new Options being equal to the number of Shares submitted by
the Participant.

(cc) “Restricted Stock” shall mean a Share(s) of Common Stock issued to a
Participant which will Vest in accordance with the conditions, if any, specified
in the Participant’s Award Agreement.

(dd) “Retirement” shall mean, except as otherwise specifically provided in an
Award Agreement:

(i) A Participant’s voluntary termination of employment with the Corporation and
its Subsidiaries at or following “normal retirement age” (as defined in the
Corporation’s or the Subsidiary’s qualified 401(k) retirement plan covering the
Participant), or

(ii) If there is no such plan, the Participant’s voluntary termination of
employment with the Corporation and, if applicable, all Subsidiaries at or
following age 65.

(ee) “Share” shall mean one authorized share of Common Stock.

(ff) “Stock Appreciation Right” or “SAR” shall mean a right issued to a
Participant to receive all or any portion of the future appreciation in the Fair
Market Value of one Share over the Exercise Price of such Right. A Stock
Appreciation Right may be settled in cash or Shares, as provided in the
Participant’s Award Agreement.

(gg) “Subsidiary” shall mean:

(i) For purposes of granting Incentive Stock Options, any corporation (other
than the Corporation) in an unbroken chain of corporations beginning with the
Corporation if, at the time of granting an Award, each of the corporations
(other than the last corporation in the unbroken chain) owns stock possessing
50% or more of the voting power in one of the other corporations in such chain;
and

 

5



--------------------------------------------------------------------------------

(ii) For all other purposes of the Plan, any business entity (other than the
Corporation) in which the Corporation has an equity interest.

(hh) “Tandem Option/Stock Appreciation Right” shall mean an Option to purchase a
specified number of Share(s) and a Stock Appreciation Right granted with respect
to a specified number of Share(s) which are granted together and designated as a
“Tandem Option/SAR” in the Participant’s Award Agreement, whereby the exercise
of either the Option or the SAR cancels the other granted in tandem with it.

(ii) “Ten Percent Stockholder” shall, for purposes of granting Incentive Stock
Options, have the meaning ascribed to such term in Code Section 422(b)(6) or in
any successor provision of the Code.

(jj) “Total and Permanent Disability” shall mean with respect to a Participant:

(i) The mental or physical disability, either occupational or non-occupational
in cause, which satisfies the definition of “total disability” in the principal
long-term disability policy or plan provided by the Corporation or a Subsidiary
covering the Participant; or

(ii) If no such policy is then covering the Participant, a physical or mental
infirmity which, as determined by the Committee, upon receipt of and in reliance
on sufficient competent medical advice from one or more individuals, selected by
the Committee, who are qualified to give professional medical advice, impairs
the Participant’s ability to substantially perform the Participant’s duties for
a period of at least one hundred eighty (180) consecutive days.

(kk) “Vest” or “Vesting” shall mean the date on which an Award becomes
exercisable, payable and/or nonforfeitable, as applicable.

(ll) “Voting Power” shall mean the total combined rights to cast votes at an
election for members of the Board.

 

3. EFFECTIVE DATE.

The Plan was adopted by the Board on the Effective Date, subject to the approval
of the Corporation’s stockholders in accordance with Section 18.

 

4. ADMINISTRATION.

(a) Administration by the Board or the Committee.

(i) The Plan shall be administered by the Board, unless the Board appoints the
Compensation Committee or another Committee to administer the Plan. The
Compensation Committee or any other Committee administering the Plan may, but is
not required to, satisfy the criteria set forth in Section 4(a)(ii). With
respect to any period during which the Board administers the Plan, the term
“Committee” as used in the Plan and any Award Agreement shall mean the Board.

 

6



--------------------------------------------------------------------------------

(ii) For purposes of Section 4(a)(i), the Committee may consist of not less than
two members, each of whom shall be a “non-employee director” within the meaning
of Rule 16b-3(b)(iii) promulgated by the Securities and Exchange Commission
under the Exchange Act, and an “outside director” within the meaning of
Section 162(m)(4)(C)(i) of the Code and the regulations issued thereunder.

(b) Actions of the Committee.

(i) The Committee shall hold meetings at such times and places as it may
determine. For a Committee meeting, if the Committee has two members, both
members must be present to constitute a quorum, and if the Committee has three
or more members, a majority of the Committee shall constitute a quorum. Acts by
a majority of the members present at a meeting at which a quorum is present and
acts approved in writing by all the members of the Committee shall constitute
valid acts of the Committee.

(ii) Members of the Committee may vote on any matters affecting the
administration of the Plan or the grant of any Award pursuant to the Plan,
subject to the remainder of this Section 4(b)(ii). No member shall act upon the
granting of an Award to himself or herself.

(c) Powers of the Committee.

On behalf of the Corporation and subject to the provisions of the Plan and Rule
16b-3 of the Exchange Act, the Committee shall have the authority and complete
discretion to:

(i) Prescribe, amend and rescind rules and regulations relating to the Plan,
and, if desired, delegate authority to take actions under the Plan to the
President or other appropriate officer(s) of the Corporation within the limits
determined by the Committee;

(ii) Select Participants to receive Awards;

(iii) Determine the form and terms of Awards, including, but not limited to,
whether or not to include a provision which pursuant to Section 13(b)(i)
provides for the acceleration of the Vesting of the Award upon certain
Change-in-Control transactions;

(iv) Determine the number of Shares or other consideration subject to Awards;

(v) Determine whether Awards will be granted singly, in combination or in tandem
with, in replacement of, or as alternatives to, other Awards under the Plan or
any other incentive or compensation plan of the Corporation or any Subsidiary;

(vi) Construe and interpret the Plan, any Award Agreement and any other
agreement or document executed pursuant to the Plan;

 

7



--------------------------------------------------------------------------------

(vii) Correct any defect or omission, or reconcile any inconsistency in the
Plan, any Award or any Award Agreement;

(viii) Determine whether an Award has been earned and/or Vested;

(ix) Determine whether a Participant has incurred a Total and Permanent
Disability;

(x) Accelerate or, with the consent of the Participant, defer the Vesting of any
Award and/or the exercise date of any Award;

(xi) Determine whether a Participant’s status with the Corporation or any
Subsidiary has been terminated For Cause;

(xii) Authorize any person to execute on behalf of the Corporation or any
Subsidiary any instrument required to effectuate the grant of an Award;

(xiii) With the consent of the Participant, reprice, cancel and reissue, or
otherwise adjust the terms of an Award previously issued to the Participant;

(xiv) Determine when an Employee’s period of employment is deemed to be
continued during an approved leave of absence;

(xv) Determine when a Consultant’s period of rendering service is deemed to be
continuous notwithstanding a period of interrupted service and when a
Consultant’s period of rendering services has ended;

(xvi) Determine, upon review of relevant information, the Fair Market Value of
the Common Stock;

(xvii) Determine pursuant to Section 13(b)(i) to accelerate the Vesting of one
or more Awards upon a Change-in-Control; and

(xviii) Make all other determinations deemed necessary or advisable for the
administration of the Plan.

(d) Committee’s Interpretation of the Plan.

The Committee’s interpretation and construction of any provision of the Plan, of
any Award granted under the Plan, or of any Award Agreement shall be final and
binding on all persons claiming an interest in an Award granted or issued under
the Plan. Neither the Committee, a member of the Committee nor any Director
shall be liable for any action or determination made in good faith with respect
to the Plan. The Corporation, in accordance with its bylaws, shall indemnify and
defend such parties to the fullest extent provided by law and such bylaws.

 

8



--------------------------------------------------------------------------------

5. PARTICIPATION.

(a) Eligibility for Participation.

Subject to the conditions of Section 5(b), all Employees, Directors and
Consultants rendering services to the Corporation and/or any Subsidiary are
eligible to be selected as Participants by the Committee. The Committee’s
determination of an individual’s eligibility for participation shall be final.

(b) Eligibility for Awards.

The Committee has the authority to grant Award(s) to Participants. A Participant
may be granted more than one Award under the Plan.

 

6. SHARES OF STOCK OF THE CORPORATION.

(a) Shares Subject to the Plan.

Awards granted under the Plan shall be with respect to 2,200,000 authorized but
unissued or reacquired Shares of Common Stock.

(b) Allocation of Shares Which May be Granted as Restricted Stock.

Of the Shares authorized under Section 6(a), only 1,000,000 Shares may be issued
as Restricted Stock.

(c) Adjustment of Shares.

In the event of an adjustment described in Section 13, then (i) the number of
Shares reserved for issuance under the Plan, (ii) the Exercise Price of and
number of Shares subject to outstanding Options, (iii) the Exercise Price of and
number of Shares with respect to which there are outstanding Stock Appreciation
Rights, and (iv) any other factor pertaining to outstanding Awards shall be duly
and proportionately adjusted, subject to any required action by the Board or the
stockholders of the Corporation and compliance with applicable securities laws;
provided, however, that fractions of a Share shall not be issued but shall
either be paid in cash at Fair Market Value or shall be rounded up to the
nearest Share, as determined by the Committee.

(d) Awards Not to Exceed Shares Available.

The number of Shares subject to Awards which have been granted under the Plan at
any time during the Plan’s term shall not, in the aggregate at any time, exceed
the number of Shares authorized for issuance under the Plan. The number of
Shares subject to an Award which expires, is canceled, is forfeited or is
terminated for any reason other than, and to the extent, being settled in Shares
shall again be available for issuance under the Plan.

 

9



--------------------------------------------------------------------------------

7. GENERAL TERMS AND CONDITIONS OF AWARDS.

(i) Award Agreements.

Each Award shall be evidenced by a written Award Agreement which shall set forth
the terms and conditions pertaining to such Award. Each Award Agreement shall
specify the manner and procedure for exercising an Award, if relevant for the
Award, and specify the effective date of such exercise.

(ii) Number of Shares Covered by an Award.

Each Award Agreement shall state the number of Shares subject to the Award,
subject to adjustment of such Shares pursuant to Section 13.

(iii) Other Provisions.

An Award Agreement may contain such other provisions as the Committee in its
discretion deems advisable, including but not limited to:

(i) Restrictions on the exercise of the Award;

(ii) Submission by the Participant of such forms and documents as the Committee
may require; and/or

(iii) Procedures to facilitate the payment of the Exercise Price of an Option
under any method allowable under Section 16.

(iv) Vesting of Awards.

Each Award Agreement shall include a Vesting schedule describing the date, event
or act upon which an Award shall Vest, in whole or in part, with respect to all
or a specified portion of the Shares covered by such Award. The condition shall
not impose upon the Corporation or any Subsidiary any obligation to retain the
Participant in its employ for any period as an Employee, Director and/or
Consultant.

(v) Effect of Termination of Employment, Directorship or Consultancy on
Nonvested and Vested Awards.

(i) For purposes of the Plan, a Participant’s status as an Employee, a Director
or a Consultant shall be determined by the Committee and will be treated as
continuing intact while the Participant is on military leave, sick leave or
other bona fide leave of absence, as determined by the Committee.

(ii) If a Participant ceases to be an Employee, a Director and/or a Consultant
for any reason (A) the Participant’s Award(s) which are not Vested at the time
that the Participant ceases to be an Employee, a Director or a Consultant (as
applicable) shall be

 

10



--------------------------------------------------------------------------------

forfeited, and (B) the Participant’s Award(s) which are Vested at the time the
Participant ceases to be an Employee, a Director or a Consultant (as applicable)
shall be forfeited and/or expire on the terms specified in Sections 8 through
11, as applicable.

(vi) Nontransferability of Awards.

An Award granted to a Participant shall, during the lifetime of the Participant,
be exercisable only by the Participant and shall not, except to the extent
specifically provided otherwise in the Participant’s Award Agreement, be
assignable or transferable. In the event of the Participant’s death, an Award is
transferable by the Participant only by will or the laws of descent and
distribution. Any attempted assignment, transfer or attachment by any creditor
in violation of this Section 7(f) shall be null and void.

(vii) Modification, Extension or Renewal of Awards.

Within the limitations of the Plan, the Committee may, in its discretion,
modify, extend or renew any outstanding Award or accept the cancellation of
outstanding Award(s) for the granting of a new Award(s) in substitution
therefor. Notwithstanding the preceding sentence, no modification of an Award
shall:

(i) Without the consent of the Participant, alter or impair any rights or
obligations under any Award previously granted;

(ii) Without the consent of the Participant, cause an Incentive Stock Option
previously granted to fail to satisfy all the conditions required to qualify as
an Incentive Stock Option; or

(iii) Exceed or otherwise violate any limitation set forth in the Plan.

(viii) Rights as a Stockholder.

A Participant shall have no rights as a stockholder of the Corporation with
respect to any Shares subject to Award until the date a stock certificate for
such Shares is issued to the Participant. No adjustment shall be made for
dividends (ordinary or extraordinary or whether in currency, securities or other
property), distributions, or other rights for which the record date is prior to
the date such stock certificate is issued.

 

8. SPECIFIC TERMS AND CONDITIONS OF OPTIONS.

(a) Eligibility for Incentive Stock Options.

Incentive Stock Options may be granted only to a Participant who is an Employee.
Any Incentive Stock Option granted to a Participant who is also a Ten Percent
Stockholder shall be subject to the following additional limitations: (i) the
Exercise Price of each Share subject to such Incentive Stock Option, when
granted, is equal to or exceeds 110% of the Fair Market Value of a Share, and
(ii) the term of the Incentive Stock Option does not exceed five (5) years.

 

11



--------------------------------------------------------------------------------

(b) Exercise Price.

Each Award Agreement shall state the Exercise Price for the Shares to which the
Option pertains, provided that the Exercise Price of an Option (whether granted
as an Incentive Stock Option or a Nonqualified Stock Option) shall not be less
than 100% of the Fair Market Value of the Shares determined as of the date the
Option is granted (substituting “110%” for “100%” for any Incentive Stock Option
granted to a Ten Percent Stockholder).

(c) Exercise of Options, Payment of Exercise Price, and Stock Settlement of
Options.

(i) A Participant may exercise an Option only on or after the date on which the
Option Vests and only on or before the date on which the term of the Option
expires.

(ii) Subject to Section 8(c)(iii) below, a Participant exercising an Option
shall pay the Exercise Price for the Shares to which such exercise pertains in
full in cash (in U.S. dollars) as a condition of such exercise, unless the
Committee, in its discretion, allows the Participant to pay the Exercise Price
in a manner allowed under Section 16, so long as the sum of cash so paid and
such other consideration equals the Exercise Price. The Committee may, in its
discretion, permit the sequential exercise of an Option through Pyramiding
and/or permit the grant of Reload Options.

(iii) The Committee may, in its discretion, permit a Participant to exercise an
Option without paying the Exercise Price for the Shares to which such exercise
pertains, in which event the Option so exercised shall be settled in a specific
number of whole Shares having an aggregate Fair Market Value equal to (A) the
excess of the Fair Market Value, determined as of the date of exercise, of one
Share over the Exercise Price of such Option, multiplied by (B) the number of
Shares to which such exercise pertains.

(d) Term and Expiration of Options.

Subject to Section 8(i), except as otherwise specifically provided in a
Participant’s Award Agreement, the term of an Option shall expire on the first
to occur of the following events:

(ix) The tenth (10th) anniversary of the date the Option was granted (for an
Incentive Stock Option granted to any Participant who is a Ten Percent
Stockholder, “fifth anniversary” shall be substituted for “tenth anniversary”);

(ii) The date determined under Section 8(e) for a Participant who ceases to be
an Employee, Director or Consultant by reason of voluntary termination or
involuntary termination by the Corporation For Cause;

(iii) The date determined under Section 8(f) for a Participant who ceases to be
an Employee, Director or Consultant by reason of the Participant’s death;

 

12



--------------------------------------------------------------------------------

(iv) The date determined under Section 8(g) for a Participant who ceases to be
an Employee, Director, or Consultant by reason of the Participant’s Total and
Permanent Disability;

(v) The date determined under Section 8(h) for a Participant who ceases to be an
Employee, Director or Consultant by reason of involuntary termination by the
Corporation not For Cause;

(vi) On the effective date of a transaction described in Section 13(b)(ii); or

(vii) The expiration date specified in the Award Agreement pertaining to the
Option.

(e) Voluntary Termination and Involuntary Termination For Cause.

If a Participant ceases to be an Employee, Director or Consultant by resigning
or by being terminated For Cause, then the Participant’s Options which are
Vested at the time the Participant ceases to be an Employee, Director or
Consultant shall expire within one month of such resignation or termination.

(f) Death of Participant.

If a Participant dies while an Employee, Director or Consultant, any Option
granted to the Participant may be exercised, to the extent it was Vested on the
date of the Participant’s death or became Vested as a result of the
Participant’s death, at any time within one (1) year after the Participant’s
death (but not beyond the date that the term of the Option would earlier have
expired pursuant to Section 8(d) had the Participant’s death not occurred).

(g) Total and Permanent Disability of Participant.

If a Participant ceases to be an Employee, Director or Consultant as a
consequence of Total and Permanent Disability, any Option granted to the
Participant may be exercised, to the extent it was Vested on the date that the
Participant ceased to be an Employee, Director or Consultant or became Vested as
a result of Participant’s Total and Permanent Disability, at any time within one
(1) year after such date (but not beyond the date that the term of the Option
would earlier have expired pursuant to 8(d) had the Participant’s Total and
Permanent Disability not occurred).

(h) Involuntary Termination Not For Cause.

If a Participant ceases to be an Employee, Director or Consultant by being
terminated not For Cause, the Participant’s Options which are Vested at the time
the Participant ceases to be an Employee, Director or Consultant may be
exercised at any time within three (3) months after such date (but not beyond
the date that the term of the Option would earlier have expired pursuant to
8(d)).

 

13



--------------------------------------------------------------------------------

(i) No Disqualification of Incentive Stock Options.

Notwithstanding any other provision of the Plan, the Plan shall not be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be exercised, so as to disqualify the Plan under Section 422 of
the Code or, without the consent of the Participant affected, disqualify any
Incentive Stock Option under Section 422 of the Code (except as provided in
Section 8(j)).

(j) Limitation on Incentive Stock Options.

The aggregate Fair Market Value (determined with respect to each Incentive Stock
Option as of the date of grant of such Incentive Stock Option) of all Shares
with respect to which a Participant’s Incentive Stock Options first become
Vested during any calendar year (under the Plan and under other incentive stock
option plans, if any, of the Corporation and its Subsidiaries) shall not exceed
US $100,000. Any purported Incentive Stock Options in excess of such limitation
shall be recharacterized as Non-qualified Stock Options.

 

9. SPECIFIC TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.

(a) Exercise Price.

(i) Each Stock Appreciation Right Award Agreement shall state the number of
Shares to which it pertains and the Exercise Price which is the basis for
determining future appreciation, subject to adjustment pursuant to Section 13,
provided that the Exercise Price of a Stock Appreciation Right shall not be less
than 100% of the Fair Market Value of a Share determined as of the date the
Stock Appreciation Right is granted.

(ii) A Stock Appreciation Right shall be issued to and exercised by a
Participant without payment by the Participant of any consideration.

(b) Exercise and Settlement of Stock Appreciation Rights.

(i) A Participant may exercise a Stock Appreciation Right only on or after the
date on which the Stock Appreciation Right Vests and only on or before the date
on which the Stock Appreciation Right expires.

(ii) A Participant’s properly exercised Stock Appreciation Right may be settled
in the form of cash (either in a lump sum payment or in installments), whole
Shares or a combination thereof, as the Award Agreement prescribes.

(c) Term and Expiration of Stock Appreciation Rights.

Except as otherwise specifically provided in a Participant’s Award Agreement,
the term of a Stock Appreciation Right shall expire on the first to occur of the
following events:

(i) The tenth (10th) anniversary of the date the Right was granted;

 

14



--------------------------------------------------------------------------------

(ii) The date determined under Section 9(d) for a Participant who ceases to be
an Employee, Director or Consultant by reason of voluntary termination or
involuntary termination For Cause;

(iii) The date determined under Section 9(e) for a Participant who ceases to be
an Employee, Director or Consultant by reason of the Participant’s death;

(iv) The date determined under Section 9(f) for a Participant who ceases to be
an Employee, Director or Consultant by reason of the Participant’s Total and
Permanent Disability;

(v) The date determined under Section 9(g) for a Participant who ceases to be an
Employee, Director or Consultant by reason of involuntary termination not For
Cause;

(vi) On the effective date of a transaction described in Section 13(b)(ii); or

(vii) The expiration date specified in the Award Agreement pertaining to the
Stock Appreciation Right.

(d) Voluntary Termination and Involuntary Termination For Cause.

If a Participant ceases to be an Employee, Director or Consultant by resigning
or by being terminated For Cause, the Participant’s Stock Appreciation Rights
which are Vested at the time the Participant ceases to be an Employee, Director
or Consultant shall expire within one month of such resignation or termination.

(e) Death of Participant.

If a Participant dies while an Employee, Director or Consultant, any Stock
Appreciation Right granted to the Participant may be exercised, to the extent it
was Vested on the date of the Participant’s death or became Vested as a
consequence of the Participant’s death, at any time within one (1) year after
the Participant’s death (but not beyond the date that the term of the Stock
Appreciation Right would earlier have expired pursuant to Section 9(c) had the
Participant’s death not occurred).

(f) Total and Permanent Disability of Participant.

If a Participant ceases to be an Employee, Director or Consultant as a
consequence of Total and Permanent Disability, any Stock Appreciation Right
granted to the Participant may be exercised, to the extent it was Vested on the
date that the Participant ceased to be an Employee or became Vested as a
consequence of the Participant’s Total and Permanent Disability, at any time
within one (1) year after such date (but not beyond the date that the term of
the Stock Appreciation Right would earlier have expired pursuant to 9(c) had the
Participant’s Total and Permanent Disability not occurred).

 

15



--------------------------------------------------------------------------------

(g) Involuntary Termination Not For Cause.

If a Participant ceases to be an Employee, Director or Consultant by being
terminated not For Cause, the Participant’s Stock Appreciation Rights which are
Vested at the time the Participant ceases to be an Employee, Director or
Consultant may be exercised at any time within three (3) months after such date
(but not beyond the date that the term of the Stock Appreciation Rights would
earlier have expired pursuant to 9(c)).

 

10. SPECIFIC TERMS AND CONDITIONS OF RESTRICTED STOCK.

(a) Purchase Price.

(i) Each Award Agreement shall state the number of Shares to which it pertains
and the purchase price per Share, if any, that the Participant paid for such
Shares, subject to adjustment pursuant to Section 13.

(ii) A Share of Restricted Stock may be issued to a Participant with or without
payment by the Participant of any consideration (other than services), unless
the Participant is required to pay a minimum purchase price, such as par value,
for such Shares.

(b) Forfeiture of Restricted Stock.

If a Participant’s status as an Employee, Director or Consultant terminates for
any reason, any Share of Restricted Stock which was not Vested or did not become
Vested as the result of the Participant’s termination shall be forfeited
immediately.

(c) Certificates Representing Non-Vested Shares of Restricted Stock.

As a condition to receiving an Award of Shares of Restricted Stock which are not
Vested, the Participant shall duly execute a “power of attorney” or a form of
“stock power” provided by the Corporation with respect to such Shares
authorizing the re-transfer, without any further action by the Participant, to
the Corporation of any Shares which may be forfeited by the Participant. The
Corporation shall retain the stock certificate evidencing such Shares until the
Shares are Vested. If, in the opinion of the Corporation and its counsel, the
retention of the stock certificate representing such Restricted Shares is no
longer required, the Corporation shall deliver to the Participant a stock
certificate representing such Shares, bearing such restrictive legends as are
required or may be deemed advisable under the Plan or the provisions of any
applicable law.

(d) Legends.

Stock certificates evidencing Restricted Shares shall bear a restrictive legend
noting the forfeiture provisions attached to such Shares and such other
restrictive legends as are required or may be deemed advisable under the Plan or
the provisions of any applicable law.

 

16



--------------------------------------------------------------------------------

(e) Exchange of Certificates.

If, in the opinion of the Corporation and its counsel, any legend placed on a
stock certificate representing Restricted Shares issued pursuant to the Plan is
no longer required, the Participant or the holder of such certificate shall be
entitled to exchange such certificate for a certificate representing the same
number of Shares but lacking such legend.

 

11. PERFORMANCE SHARES AND PERFORMANCE UNITS.

(a) Number of Shares Covered by a Performance Share Award.

Each Performance Share Award Agreement shall state the number of Shares to which
it pertains, subject to adjustment pursuant to Section 13.

(b) Value of a Performance Unit Award.

Each Performance Unit Award Agreement shall state the value of such Award.

(c) Purchase Price.

A Performance Share and a Performance Unit shall be issued to a Participant
without payment by the Participant of any consideration (other than services).

(d) Settlement of a Performance Share and a Performance Unit.

Following the end of the performance period applicable to a Performance Share or
a Performance Unit and the Committee’s determination of the extent to which the
Award Vests, the Award shall be settled in the form of cash (either in a lump
sum payment or in installments), whole Shares or a combination thereof, as the
Award Agreement prescribes.

(e) Term and Expiration of Performance Shares and Performance Units.

Except as otherwise specifically provided in a Participant’s Award Agreement,
the term of a Performance Share and Performance Unit shall expire on the first
to occur of the following events:

(i) The date determined under Section 11(f) for a Participant who ceases to be
an Employee, Director or Consultant for any reason;

(ii) On the effective date of a transaction described in Section 13(b)(ii); or

(iii) The expiration date specified in the Award Agreement pertaining to the
Performance Share or the Performance Unit.

(f) Forfeiture of Performance Shares and Performance Units.

 

17



--------------------------------------------------------------------------------

If a Participant status as an Employee, Director or Consultant terminates for
any reason, any Performance Share and Performance Unit which was not Vested or
did not become Vested as the result of the Participant’s termination shall be
forfeited immediately.

 

12. TERM OF PLAN.

Awards may be granted pursuant to the Plan through the period commencing on the
Effective Date and ending on December 31, 2017. All Awards which are outstanding
on such date shall remain in effect until they are exercised or expire by their
terms. The Plan shall expire for all purposes on December 31, 2027. The Board is
authorized to extend the Plan for an additional term at any time; however, no
Incentive Stock Options may be granted under the Plan on or after the tenth
(10th) anniversary of the Effective Date of the Plan unless an extension is
approved by the stockholders of the Corporation within one (1) year of such
extension.

 

13. RECAPITALIZATION, DISSOLUTION AND CHANGE OF CONTROL.

(a) Recapitalization.

Notwithstanding any other provision of the Plan to the contrary, but subject to
any required action by the stockholders of the Corporation and compliance with
any applicable securities laws, the Committee shall make any adjustments to the
class and/or number of Shares covered by the Plan, the number of Shares for
which each outstanding Award pertains, the Exercise Price of an Option, the
Exercise Price of a Stock Appreciation Right, and/or any other aspect of this
Plan to prevent the dilution or enlargement of the rights of Participants under
this Plan in connection with any increase or decrease in the number of issued
Shares resulting from the payment of a Common Stock dividend, stock split,
reverse stock split, recapitalization, combination, or reclassification or any
other event which results in an increase or decrease in the number of issued
Shares without receipt of adequate consideration by the Corporation (as
determined by the Committee).

(b) Change-in-Control.

(i) The Committee may in its discretion, (A) include provisions in one or more
Award Agreements accelerating the Vesting of that Award to the date of one or
more specified Change-in-Control transactions or events, and/or (B) determine to
accelerate the Vesting of an Award upon a Change-in-Control, regardless of
whether such a provision is included in the Award Agreement.

(ii) In connection with a Change-in-Control of the Corporation described in
Section 2(d)(iii), each Award shall expire as of the effective time of such
transaction, provided that the Committee shall, to the extent possible
considering the timing of the transaction, give at least thirty (30) days’ prior
written notice of such event to any Participant who shall then have the right to
exercise his or her Vested Awards (as an Award Agreement may provide) prior to
or as of the effective time of such transaction, subject to earlier expiration
pursuant to Sections 8 through 11, as applicable. The

 

18



--------------------------------------------------------------------------------

preceding sentence shall not apply if the Change-in-Control of the Corporation
is described in Section 2(d)(iii)(C) and the surviving entity agrees to assume
outstanding Awards.

(c) Determination by the Committee.

All adjustments described in this Section 13 shall be made by the Committee and
shall be conclusive and binding on all persons.

(d) Limitation on Rights of Participants.

Except as expressly provided in this Section 13, no Participant shall have any
rights by reason of any reorganization, dissolution, Change-in-Control, merger
or acquisition. Any issuance by the Corporation or any Subsidiary of Awards
shall not affect, and no adjustment by reason thereof shall be made with respect
to, any Awards previously issued under the Plan.

(e) No Limitation on Rights of Corporation.

The grant of an Award pursuant to the Plan shall not affect in any way the right
or power of the Corporation or any Subsidiary to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or to dissolve, liquidate, sell or
transfer all or any part of its business or assets.

 

14. SECURITIES LAW REQUIREMENTS.

(a) Legality of Issuance.

No Share shall be issued upon the exercise of any Award unless and until the
Committee has determined that:

(i) The Corporation, its Subsidiaries and the Participant have taken all actions
required to register the Shares under the Securities Act of 1933, as amended
(the “Act”), or to perfect an exemption from registration requirements of the
Act, or to determine that the registration requirements of the Act do not apply
to such exercise;

(ii) Any applicable listing requirement of any stock exchange on which the Share
is listed has been satisfied; and

(iii) Any other applicable provision of state, federal or foreign law has been
satisfied.

(b) Restrictions on Transfer; Representations of Participant; Legends.

Regardless of whether the offering and sale of Shares under the Plan have been
registered under the Act or have been registered or qualified under the
securities laws of any state, the Corporation may impose restrictions upon the
sale, pledge or other transfer of such Shares

 

19



--------------------------------------------------------------------------------

(including the placement of appropriate legends on stock certificates) if, in
the judgment of the Corporation and its counsel, such restrictions are necessary
or desirable to achieve compliance with the provisions of the Act, the
securities laws of any state, or any other law. If the offering and/or sale of
Shares under the Plan is not registered under the Act and the Corporation
determines that the registration requirements of the Act apply but an exemption
is available which requires an investment representation or other
representation, the Participant shall be required, as a condition to acquiring
such Shares, to represent that such Shares are being acquired for investment,
and not with a view to the sale or distribution thereof, except in compliance
with the Act, and to make such other representations as are deemed necessary or
appropriate by the Corporation and its counsel. Stock certificates evidencing
Shares acquired pursuant to an unregistered transaction to which the Act applies
shall bear a restrictive legend substantially in the following form and such
other restrictive legends as are required or deemed advisable under the Plan or
the provisions of any applicable law:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933
(“ACT”). THEY MAY NOT BE TRANSFERRED, SOLD OR OFFERED FOR SALE UNLESS A
REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH TRANSFER OR IN THE
OPINION OF COUNSEL FOR THE ISSUER EITHER SUCH REGISTRATION IS UNNECESSARY IN
ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT OR THE REGISTRATION PROVISIONS OF
THE ACT DO NOT APPLY TO SUCH PROPOSED TRANSFER.

Any determination by the Corporation, its Subsidiaries and its counsel in
connection with any of the matters set forth in this Section 14 shall be
conclusive and binding on all persons.

(c) Registration or Qualification of Securities.

The Corporation and/or its Subsidiaries may, but shall not be obligated to,
register or qualify the offering or sale of Shares under the Act or any other
applicable law.

(d) Exchange of Certificates.

If, in the opinion of the Corporation, its Subsidiaries and its counsel, any
legend placed on a stock certificate representing Shares issued pursuant to the
Plan is no longer required, the Participant or the holder of such certificate
shall be entitled to exchange such certificate for a certificate representing
the same number of Shares but lacking such legend.

 

15. AMENDMENT OF THE PLAN.

The Committee may, from time to time, terminate, suspend or discontinue the
Plan, in whole or in part, or revise or amend it in any respect whatsoever
including, but not limited to, the adoption of any amendment deemed necessary or
advisable to qualify the Awards under rules and regulations promulgated by the
Securities and Exchange Commission with respect to Participants who are subject
to the provisions of Section 16 of the Exchange Act, or to correct

 

20



--------------------------------------------------------------------------------

any defect or supply any omission or reconcile any inconsistency in the Plan or
in any Award granted under the Plan, with or without approval of the
stockholders of the Corporation, but if any such action is taken without the
approval of the Corporation’s stockholders, no such revision or amendment shall:

(a) Increase the number of Shares subject to the Plan, other than any increase
pursuant to Section 13;

(b) Change the designation of the class of persons eligible to receive Awards;
or

(c) Amend this Section 15 to defeat its purpose.

No amendment, termination or modification of the Plan shall, without the consent
of a Participant, adversely affect the Participant with respect to any Award
previously granted to the Participant.

 

16. PAYMENT FOR SHARE PURCHASES.

Payment of the Exercise Price for any Shares purchased pursuant to the Plan may
be made in cash (in U.S. dollars) or, where expressly approved for the
Participant by the Committee, in its discretion, and where permitted by law:

(a) By check;

(b) By cancellation of indebtedness of the Corporation or a Subsidiary to the
Participant;

(c) By surrender of Shares that either: (A) have been owned by Participant for
more than six months (unless the Committee permits a Participant to exercise an
Option by Pyramiding, in which event the six months holding period shall not
apply) and have been “paid for” within the meaning of SEC Rule 144 (and, if such
shares were purchased from the Corporation or a Subsidiary by use of a
promissory note, such note has been fully paid with respect to such Shares); or
(B) were obtained by Participant in the public market;

(d) By waiver of compensation due or accrued to Participant for services
rendered;

(e) With respect only to purchases upon exercise of an Option, and provided that
a public market for the Corporation’s stock exists:

(i) Through a “same day sale” commitment from the Participant and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD Dealer”) whereby the Participant irrevocably elects to exercise the
Option and to sell a portion of the Shares so purchased to pay for the Exercise
Price, and whereby the NASD Dealer irrevocably commits upon receipt of such
Shares to forward the Exercise Price and any applicable withholding taxes
directly to the Corporation; or

 

21



--------------------------------------------------------------------------------

(ii) Through a “margin” commitment from the Participant and an NASD Dealer
whereby the Participant irrevocably elects to exercise the Option and to pledge
the Shares so purchased to the NASD Dealer in a margin account as security for a
loan from the NASD Dealer in the amount of the Exercise Price, and whereby the
NASD Dealer irrevocably commits upon receipt of such Shares to forward the
Exercise Price and any applicable withholding taxes directly to the Corporation;
or

(iii) By any combination of the foregoing and/or by any other method approved by
the Committee.

 

17. APPLICATION OF FUNDS.

The proceeds received by the Corporation and its Subsidiaries from the sale of
Common Stock pursuant to the exercise of an Option or in any other manner with
respect to any Award shall be used for general corporate purposes.

 

18. APPROVAL OF STOCKHOLDERS.

The Plan shall be subject to approval by the affirmative vote of the holders of
a majority of the outstanding shares present and entitled to vote at the first
annual meeting of stockholders of the Corporation following the adoption of the
Plan by the Board, and in no event later than December 31, 2007. Prior to such
approval, Awards may be granted but may not be exercised or settled. Pursuant to
Section 15, certain amendments shall also be subject to approval by the
Corporation’s stockholders.

 

19. WITHHOLDING OF TAXES.

(a) General.

Whenever Shares are to be issued under the Plan, the Corporation or a Subsidiary
may require, as a condition to such issuance of Shares, the Participant to remit
to the Corporation or such Subsidiary, from any source, an amount sufficient to
satisfy foreign, federal, state and local withholding tax requirements prior to
the delivery of any certificate or certificates for such Shares. Whenever, under
the Plan, payments in satisfaction of Awards are to be made in cash, such
payment shall be net of an amount sufficient to satisfy foreign, federal, state,
and local withholding tax requirements.

(b) Stock Withholding.

When, under applicable tax laws, a Participant incurs a tax liability in
connection with the issuance of Shares under the Plan and the Participant is
obligated to pay the Corporation or such Subsidiary the amount required to be
withheld, the Participant may, if subject to Section 16(b) of the Exchange Act,
elect to satisfy the minimum withholding tax obligation by electing to have the
Corporation or such Subsidiary withhold from the Shares to be issued the
specific number of Shares having a Fair Market Value equal to the minimum amount
required to be withheld, determined on the date that the amount of tax to be
withheld is to be determined. All elections by a Participant to have Shares
withheld for this purpose shall be made in writing in a form acceptable to the
Committee.

 

22



--------------------------------------------------------------------------------

20. RIGHTS AS AN EMPLOYEE, DIRECTOR OR CONSULTANT.

The Plan shall not be construed to give any individual the right to remain in
the employ of the Corporation (or a Subsidiary) or to affect the right of the
Corporation (or such Subsidiary) to terminate such individual’s status as an
Employee, Director or Consultant at any time, with or without cause. The grant
of an Award shall not entitle the Participant to, or disqualify the Participant
from, participation in the grant of any other Award under the Plan or
participation in any other plan maintained by the Corporation or any Subsidiary.

 

21. NOTICES.

Any notice to be provided by one party to the other party under this Plan shall
be deemed to have been duly delivered to the other party (i) on the date such
notice is delivered at the address provided in a Participant’s Award Agreement
or at such other address as the party may notify the other party in writing at
any time, or (ii) on the date such notice is deposited in the United States mail
as first class mail, postage prepaid if addressed to the party at the address
provided in a Participant’s Award Agreement or at such other address as the
party may notify the other party in writing at any time. For the purposes of
clause (i), the term “delivered” shall include hand delivery, delivery by
facsimile, and delivery by electronic mail.

 

22. MISCELLANEOUS.

(a) Unfunded Plan.

The Plan shall be unfunded and the Corporation and its Subsidiaries shall not be
required to establish any special account or fund or to otherwise segregate or
encumber assets to ensure payment of any Award.

(b) No Restrictions on Other Programs.

Nothing contained in the Plan shall prevent the Corporation or any Subsidiary
from adopting other or additional compensation arrangements or plans, subject to
stockholder approval if such approval is required, and such arrangements or plan
may be either generally applicable or applicable only to specific classes.

(c) Governing Laws.

The Plan and each Award Agreement shall be governed by the laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan or Award Agreement to
the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award are deemed to submit to the exclusive
jurisdiction and venue of the federal or state courts of Delaware, in the County
of the principal offices of the Corporation, to resolve any and all issues that
may arise out of or relate to the Plan and any related Award Agreement.

 

23



--------------------------------------------------------------------------------

(d) Attorney Fees.

In the event that a Participant or the Corporation or any Subsidiary brings an
action to enforce the terms of the Plan or any Award Agreement and the
Corporation or such Subsidiary prevails, the Participant shall pay all costs and
expenses incurred by the Corporation and such Subsidiary in connection with that
action, including reasonable attorney’s fees, and all further costs and fees,
including reasonable attorney’s fees, incurred by the Corporation and such
Subsidiary in connection with collection.

(e) Invalidity or Unenforceability of Any Provision.

If any provision of the Plan is or becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provisions shall be
construed or deemed amended or limited in scope to conform to applicable laws
or, in the discretion of the Committee, it shall be stricken and the remainder
of the Plan shall remain in effect.

 

24